REASONS FOR ALLOWANCE
Claims 1-11, 13 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a method comprising maintaining and aging a resulting metal cation-added product at a temperature of 40 °C to 60 °C for 10 to 30 minutes, wherein an absorbency of the super absorbent polymer measured after the aging is increased by 0.2 to 3 g/g with respect to the absorbency measured immediately before the metal cation addition.
Claims 2-11, 13 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Omori (US 2016/0375171), Nakatsuru (US  2018/0001300), and Herfert (US 2013/0256593).
Omori teaches examples where different treatments of water absorbents result in a CRC+AAP that is higher than without the treatment. For example, the CRC+AAP of Example 1 is 51.9 while the CRC+AAP of Comparative Example 1 is 51, resulting in a difference of 0.9 (Table 2). However, Omori falls outside the scope of the instant invention because the treatment that results in this difference is a change in the concentration of gaseous glycols and not an aging treatment as claimed.
Nakatsuru teaches an example where an acrylic acid is polymerized to form a hydrogel, which is crushed, dried, and classified to a size of 45-710 microns (¶369-403, 412-413, 427, 440) followed by surface crosslinking with ethylene carbonate and propylene glycol (¶ 421) giving a CRC+AAP of 50.2 g/g (Table 2). Nakatsuru teaches this composition is then treated with a 0.91 pbw of a mixed solution containing 27 wt% aluminum sulfate (¶ 434-435) which corresponds to 
Herfert teaches forming a superabsorbent comprising polymerizing an unsaturated monomer having an acid group and a crosslinker, drying, grinding and sieving the polymer, followed by surface postcrosslinking (abstract). Herfert teaches these polymers are hydrogels (¶2-5). Herfert teaches surface post crosslinking with a surface crosslinking agent (¶ 83-105). Herfert teaches that polyvalent cations are applied to the particle surface in addition to the postcrosslinkers before, during or after the post crosslinking (¶134) where examples of polyvalent cations include di, tri, or tetravalent cations include Mg and Ca (¶ 135) and include acetates, carbonates, and chlorides (¶136) in an aqueous solution (¶ 137). Herfert teaches the treatment with the polyvalent cation is carried out in the same manner as the treatment with surface postcrosslinker (¶140) and a drying step is carried out after the treatment with complexing agent (¶ 141). Herfert teaches examples where the CRC+AUL after the aftertreatment are all lower than the CRC+AUL prior to aftertreatment (Table 1) and thus fall outside the scope of the instant claims.

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C BOYLE/Primary Examiner, Art Unit 1764